                      UNITED STATES DISTRICT COURT

                            DISTRICT OF MINNESOTA


MARIE THERESE N. FONCHENELA,                         Civil No. 19-2780 (JRT/DTS)


                   Plaintiff,

v.
                                                     ORDER
CHERLYL SHARON DORBOR THOMAS,

                   Defendant.


      Marie Therese N. Fonchenela, 1536 Winnetka Avenue, Apt: 104, New
      Hope, MN 55428, pro se plaintiff.

      United States Magistrate Judge David T. Schultz issued a Report and

Recommendation dated December 2, 2019. No objections have been filed to that Report

and Recommendation in the time period permitted.

      The Court, being duly advised in the premises, upon the Report and

Recommendation of the Magistrate Judge, and upon all of the files, records and

proceedings herein, now makes and enters the following Order.

      IT IS HEREBY ORDERED that:

      1.     The case is hereby DISMISSED without prejudice for lack of jurisdiction.

      2.     The application to proceed in forma pauperis [Docket No. 2] is DENIED

as MOOT.

      LET JUDGMENT BE ENTERED ACCORDINGLY.
Dated: January 27, 2020
at Minneapolis, Minnesota
                            s/John R. Tunheim ________
                            JOHN R. TUNHEIM
                            Chief Judge
                            United States District Court




                              2
